Per Curiam,
In an action of trespass for illegal fishing etc., brought against defendant, a verdict for $100 was rendered in favor of plaintiff on which judgment was entered June 27, 1892. On July 20, 1892, execution was issued for debt, interest and costs, amounting to $164.48, which sum was paid to the sheriff by defendant on August 12th, following. In the meantime, on Aug. 10,1892, *597defendant appealed from the judgment aforesaid, and his appeal was so prosecuted that on Nov. 1, 1893, the judgment was reversed by this court and the record remitted. Thereupon, at the instance of defendant, a rule was granted on the plaintiff to show cause why a writ of restitution should not be awarded against him for the above stated sum. That rule was made absolute and the writ awarded. Hence this appeal, in which the sole complaint is the decree awarding the writ.
In the circumstances disclosed by the record, the action of the court below was so manifestly just and proper that plaintiff should have recognized its correctness and complied with the' mandate of the writ. There is no merit in his appeal, nor does it involve any question that requires discussion.
Decree affirmed and appeal dismissed with costs to be paid by appellant.